This appeal is from a final decree validating certain refunding bonds of the Board of Public Instruction of Broward County known as Series "B." The same proceedings led up to the final decree as are related in J.D. Bryan v. Board of Public Instruction of Broward County in relation to Series "A" refunding bonds, opinion filed this date.
It is first contended that the indebtedness contemplated by Series "B" refunding bonds cannot be refunded under the general refunding Act, Chapter 15772, Acts of 1931. This Act is applicable to Boards of Public Instruction. State v. Board of Public Instruction of Dade County, 126 Fla. 142, 170 So. 602. The record shows that the indebtedness proposed to be refunded by Series "B" refunding bonds is represented by outstanding coupons and warrants as contemplated under Chapter 15772, Acts of 1931.
It is next contended that Series "B" refunding bonds cannot be issued without an approving vote of the people because they pledge security for payment of the refunding bonds in excess of that pledged for payment of the original bonds.
It is true that when the original bonds were issued the Constitution limited their payment to a five-mill tax. This tax was subsequently raised to ten mills and made applicable *Page 695 
to the payment of debts of this class. Series "B" and other series of refunding bonds issued at the same time were issued under a composition plan for debt refunding which allocated only part of the proceeds from the ten mills available to payment of series "B" refunding bonds. Otherwise this question is settled by what we said in our opinion as to validity of series "A" refunding bonds filed this date, case same style as this.
It is last contended that the time warrants represented by Series 'B" refunding bonds are not "bonds" as contemplated by Chapter 15772, Acts of 1931. What we said in answer to the first question is complete answer to this one.
Affirmed.
WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.